Case: 17-30729      Document: 00514554204         Page: 1    Date Filed: 07/13/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 17-30729                            July 13, 2018
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

RAPHEW T. REED, JR.,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:15-CR-146-1


Before BENAVIDES, GRAVES, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Raphew T. Reed, Jr., pleaded guilty, pursuant to a plea agreement, to
one count of false representation of a social security number and one count of
wire fraud. At sentencing, Reed testified at length and attempted to minimize
his culpability by blaming others for his conduct. The district court sentenced
him to concurrent terms of 48 months in prison on each count and to three-
year concurrent terms of supervised release on each count. Reed argues on


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-30729     Document: 00514554204     Page: 2   Date Filed: 07/13/2018


                                  No. 17-30729

appeal that counsel rendered ineffective assistance by allowing him to testify
at sentencing, which, he asserts, resulted in the district court’s denial of a
three-level reduction for acceptance of responsibility and a sentence at the high
end of a higher guidelines range.
      This court generally does not review claims of ineffective assistance of
counsel on direct appeal. United States v. Isgar, 739 F.3d 829, 841 (5th Cir.
2014). We have “undertaken to resolve claims of inadequate representation on
direct appeal only in rare cases where the record allowed us to evaluate fairly
the merits of the claim.” United States v. Higdon, 832 F.2d 312, 314 (5th Cir.
1987). In most instances, we qualify a claim as a “rare case” warranting review
only when it was raised and developed in a post-trial motion to the district
court. United States v. Stevens, 487 F.3d 232, 245 (5th Cir. 2007). Reed did
not raise this ineffective assistance claim in the district court at any time.
Because the record is not sufficiently developed to allow for a fair consideration
of the claim, we decline to consider it on direct appeal without prejudice to his
right to raise the claim on collateral review. See Isgar, 739 F.3d at 841.
      The judgment of the district court is AFFIRMED.




                                        2